


EXHIBIT 10.52


[sprint_logoa02.jpg]




Sprint - Business Markets Group
6200 Sprint Parkway
Overland Park, KS 66251


February 24, 2011


Danny Bowman
5613 Golden Bear Drive
Overland Park, KS 66223


Dear Danny:


I am pleased to inform you that you the Compensation Committee has approved Dan
and my recommendation for you to receive a special cash retention award.


This retention award consists of two payments totaling $100,000. You must remain
an active Sprint employee through December 31, 2012 to receive full payment.
Payments are targeted to occur the second paycheck of the month. The first
payment of $50,000 will be scheduled for January 20, 2012 and the second payment
of $50,000 on January 18, 2013.


Additional terms of award payment -
•
Involuntary termination without cause:

◦
In addition to your severance package, if your employment is involuntarily
terminated without cause, you will receive the entire award payment as soon as
administratively practicable after termination.

•
Termination for any other reason:

◦
If you have a termination of employment for any other reason (including
voluntary termination, acceptance of a voluntary separation package, termination
for cause, or unsatisfactory performance), you will forfeit any unpaid retention
award payments in their entirety.



Thank you for your ongoing efforts at Sprint! I look forward to working with you
in meeting the exciting challenges and opportunities in 2011.


Best Regards,


/s/ Paget Alves             




Paget Alves
President, Business Markets Group








